Case 1:19-cr-10040-JDB
       Case 5:19-mj-00255-ATB
                        Document
                              Document
                                 24-2 Filed
                                         3 Filed
                                            04/18/19
                                                 04/17/19
                                                      PagePage
                                                          1 of 41 ofPageID
                                                                     4     91
Case 1:19-cr-10040-JDB
       Case 5:19-mj-00255-ATB
                        Document
                              Document
                                 24-2 Filed
                                         3 Filed
                                            04/18/19
                                                 04/17/19
                                                      PagePage
                                                          2 of 42 ofPageID
                                                                     4     92
Case 1:19-cr-10040-JDB
       Case 5:19-mj-00255-ATB
                        Document
                              Document
                                 24-2 Filed
                                         3 Filed
                                            04/18/19
                                                 04/17/19
                                                      PagePage
                                                          3 of 43 ofPageID
                                                                     4     93
Case 1:19-cr-10040-JDB
       Case 5:19-mj-00255-ATB
                        Document
                              Document
                                 24-2 Filed
                                         3 Filed
                                            04/18/19
                                                 04/17/19
                                                      PagePage
                                                          4 of 44 ofPageID
                                                                     4     94




April 17, 2019
